     Case 1:19-cv-01752-DAD-JDP Document 15 Filed 08/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL ZARAGOZA,                                    No. 1:19-cv-01752-NONE-JDP
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS CASE
13           v.                                         UNDER THE FAVORABLE-TERMINATION
                                                        RULE
14    D. CARRILLO, et al.,
                                                        (Doc. No. 13)
15                       Defendants.
16

17          Plaintiff Paul Zaragoza is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action 42 U.S.C. § 1983. Plaintiff, who is presently incarcerated at the California

19   Correctional Institution (“CCI”), complains that defendant Carrillo issued a false prison

20   disciplinary report against plaintiff, resulting in plaintiff: (1) receiving a 48-month placement in

21   the Special Housing Unit (“SHU”) at CCI; (2) losing good time credits; (3) being referred to the

22   Kern County District Attorney’s Office for possible prosecution. (Doc. No. 1 at 3.) This matter

23   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

24   Rule 302.

25          On June 16, 2020, the assigned magistrate judge issued findings and recommendations

26   recommending that this action be dismissed under the favorable-termination rule announced in

27   Heck v. Humphrey, 512 U.S. 477 (1994), reasoning that Heck bars any civil rights claim that

28   would undermine the basis for the internal prison disciplinary determination that impacted
                                                        1
     Case 1:19-cv-01752-DAD-JDP Document 15 Filed 08/06/20 Page 2 of 3

 1   plaintiff’s good time credits. (Doc. No. 13.) Plaintiff timely objected to the findings and

 2   recommendations on July 10, 2020. (Doc. No. 14.)

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and by proper analysis. Plaintiff’s

 6   objections are founded upon what appears to be his misunderstanding of the Heck doctrine. He

 7   emphasizes that to the extent any criminal process was initiated by the Kern County District

 8   Attorney, that criminal prosecution has been dismissed. (Id. at 2.) However, the dismissal of that

 9   criminal prosecution does not resolve the Heck concern entirely. Rather, in order to seek money

10   damages under § 1983 for any loss of good time credits, plaintiff would first have to demonstrate

11   that the internal prison disciplinary proceeding that led to the loss of those good time credits had

12   been invalidated, reversed, or otherwise overturned. See Edwards v. Balisok, 520 U.S. 641, 648

13   (1997) (“[A] claim for declaratory relief and money damages, based on allegations . . . that

14   necessarily imply the invalidity of the punishment imposed [like the loss of good-time credits], is

15   not cognizable under § 1983.”). The court also agrees with the magistrate judge’s conclusion that

16   any of the various theories upon which plaintiff frames his claims would necessarily imply the

17   invalidity of the prison disciplinary proceeding.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The findings and recommendations issued on June 16, 2020, (Doc. No. 13), are

20                  adopted in full;
21          2.      This action is dismissed as barred by Heck v. Humphrey;

22          3.      The Clerk of the Court is directed to assign a District Judge to this case for the

23                  purpose of closing the case; and

24          4.      The Clerk of the Court is directed to close this case.

25   IT IS SO ORDERED.
26
        Dated:     August 6, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
     Case 1:19-cv-01752-DAD-JDP Document 15 Filed 08/06/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
